Appellant in his motion for rehearing earnestly contends that we erred in the disposition we made of this case on original submission. We have again carefully reviewed the record in the light of the motion, but find no reason to change our conclusion as the same is expressed in our original opinion.
Appellant's motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.